RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending in this application.
Claims 1–3, 8–13 and 18–20 are rejected.
Claims 4–7 and 14–17 are objected to.
Response to Arguments
Applicant’s arguments, see pages 18–20, filed 3/1/2021, with respect to rejection of claims 4–7 and 14–17 under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejection has been withdrawn.

Applicant's arguments filed 3/1/2021 with respect to rejection of claims 1–3, 8–13 and 18–20 have been fully considered but they are not persuasive.

Claims 1, 2, 11 and 12
The Applicant argues that the combination of Zhu et al. (2019/0018671), Gupta et al. (2019/0014023) (“Gupta I”) and Gupta et al. (2020/0026587) (“Gupta II”) fail to teach the limitations as amended on 3/1/2021 because the cited arts fail to teach specifically the portions of limitations that require “(1) the type of external data source being included in a specification message received from a remote device; and (2) is a source to retrieve data from”. Remarks filed on 3/1/2021 at 9. The Applicant further argues that the cited arts fail to show that the 
Prior to discussion of how the Zhu reference is relevant to the arguments above, general overview of the art is warranted. In Zhu, as shown in Fig. 1, different orchestrators according to systems 1, 2 and 3 can receive from application deployment specification composer 102 particular requirements regarding running of application via application specification file and deployment parameters 132 and 134 respectively. They can be orchestrated by orchestrators 1, 2 and 3, which are different types of methods to run particular application deployments including Kubernetes, Rancher, or Docker container types. See, Zhu at ¶¶71-73. General methods of how this process is achieved is shown in Figs. 2-4 of Zhu. The various figures 6C to 6H of Zhu show the kinds of specification files that can comprise the embodiments of the described deployment and orchestrated system of Zhu.
For example, Fig. 6C describes specification file contents of various types of applications that can be run in a containerized format. One example is shown where lines 0122 to 0142 show at least partially an application nginx [web server application] is stored in a dockerhub.registry as an image which can be pulled into whatever system that orchestrates it to execute the image on its platform, more likely than not to be a docker container executing platform. Another example is shown in lines 0026 to 0048 where mysql application to be containerized is described as being containerized using the Kubernetes platform, image to be pulled from a source “image:mysql:latest”. Though these particular examples to not explicitly identify that the specification files are to be run inside a particular orchestration platform, it is obvious that the descriptions would require the correct orchestration platform to run the specified requirements as shown.

The Applicant specifically argues that the cited art fails to show that the applications or containers are selected based on the type of external data source that was included in a 

The Applicant further argues that selecting the set of data infrastructure slices is not based on the type of external data sources and thus similarly does not teach the rest of the required limitations of claim 1. Remarks at 12. The Examiner respectfully disagree here; the claim limitations of at least the independent claims require the selection of data infrastructure slices be based on the first and second type of external data source; the claim limitations do not require that the selection of data infrastructure slices be based on the specified type of external data source within the specification message. The difference here is that if the requirement specifications describes multiple types of external data sources from which the data infrastructure slices can be selected from, such evidence satisfies the requirements of the claim limitations. The claim limitations do not require that the particular type of external data source be specified in the specification message, only that the selection be made from different types of external data sources. As such, Zhu’s selection of different type of orchestrators depending on 

The Applicant further argues that the cited art fails to teach the “data infrastructure stack” as required by the claim. Remarks at 13. The Examiner respectfully disagrees. As analogized to Zhu, data infrastructure slice is similar to a single application that can be containerized, such as a database application or nginx application as shown in Fig. 6H; data infrastructure stack would comprise combination of these applications being orchestrated in concert in a containerized platform, such as shown in Fig. 6H [the plurality of the described applications can run in concert]. Even line 001 describes the combination of the applications “the apps stack”, which is similar to the “data infrastructure stack.”
Thus, the Examiner maintains the rejection of record for the claims 1, 2, 11 and 12.

Claims 3 and 13
The Applicant argues that Church et al. (2018/0359218) fails to cure the deficiencies identified by the Applicant regarding the Zhu, Gupta I and Gupta II references. The Examiner maintains the rejection of record for claims 3 and 13 for reasons identified above.

Claims 8–10 and 18–20
The Examiner similarly maintains the rejection of record for claims 8–10 and 18–20 for the reasons provided under claims 1, 2, 11 and 12 above.

The claim rejections have been updated to reflect the amended claim language below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhu et al. (2019/0018671) in view of Gupta et al. (2019/0014023) (“Gupta I”), and further in view of Gupta et al. (2020/0026587) (“Gupta II”).
Regarding claims 1 and 11, Zhu teaches a computing system comprising:
one or more processors; and memory storing instructions that, when executed by the one or more processors (Fig. 14, processor/memory; para. 5), cause the computing system to perform:
generating, a plurality of data infrastructure slices, each of the plurality of data infrastructure slices including a respective service (¶5, based on plurality of deployment parameters associated with application and workload profile, orchestrator can deploy applications; ¶47, orchestrators can deploy/scale instances associated with the specification parameters associated with application/workload profile as specified in "container" forms; ¶2, containers include packaged microservices);

a first specification message, the first specification message including a first type of external data source to retrieve data from (Fig. 3; specification for deployment of microservices within a container can be composed as shown; ¶5, one specification is type of orchestrator that the system can run the container with, such as orchestrator_1 or orchestrator_2 or orchestrator_3; Fig. 6D, for example, container images that can be pulled for deployment include an external source such as "dockerhub.registry" for Docker type containers; Fig. 6H, specification can include other images stored in external data sources as well for containers that run webrc);
a second specification message, the second specification message including a second type of external data source to retrieve data from (Fig. 3; specification for deployment of microservices within a container can be composed as shown; ¶5, one specification is type of orchestrator that the system can run the container with, such as orchestrator_1 or orchestrator_2 or orchestrator_3; Fig. 6D, for example, container images that can be pulled for deployment include an external source such as "dockerhub.registry" for Docker type containers; Fig. 6H, specification can include other images stored in external data sources as well for containers that run webrc);
selecting, by the cloud-based system, a first set of data infrastructure slices, the first set of data infrastructure slices including a first data infrastructure slice and second data infrastructure slice of the plurality of stored infrastructure slices, the selection of the first set of data infrastructure slices being based on the first type of external data source (Fig. 2; deployment parameters composed and created as part of a deployment specification for actual deployment using orchestrator in a system in a container form, can include, for example, particular location of application deployment, resource configuration, applications being deployed, and scaling such as # of instances of application to be deployed [¶44]; ¶57, 
selecting, by the cloud-based system, a second set of data infrastructure slices, the second set of data infrastructure slices including a third data infrastructure slice and a fourth data infrastructure slice of the plurality of stored infrastructure slices, the selection of the second set of data infrastructure slices being based on the second type of external data source (Fig. 2; deployment parameters composed and created as part of a deployment specification for actual deployment using orchestrator in a system in a container form, can include, for example, particular location of application deployment, resource configuration, applications being deployed, and scaling such as # of instances of application to be deployed [¶44]; ¶57, deployment can occur on first orchestrator as well as a second orchestrator; ¶58, also workload generators can be deployed to at least one or more systems; Fig. 3; step 318, API server can deploy deployment specifications),
any one of the first or the second data infrastructure slices being identical to any one of the third or the fourth data infrastructure slices (¶47, orchestrators can deploy/scale instances associated with the specification parameters associated with application/workload profile as specified in "container" forms);
generating, by the cloud-based system in response to selections of the first and the second data infrastructure slices of the plurality of data infrastructure slices, a first data structure stack comprising the first and second data infrastructure slices (¶47, based on application deployment specification generated by the deployment specification composer 102, the API server 104 can direct appropriate orchestrators for deployment of application via controlling of scaling as well as allocation of resources based on application deployment specifications; the orchestrator can manage a cluster of hosts with its container engine/manager that allocates proper resources; for example, the type of resources that may be allocated include 
deploying, by the cloud-based system, the first data infrastructure stack (¶¶47-48, orchestrators from information received via API server can deploy specifications composed, including plurality of containers and applications)
deploying, by the cloud-based system, the second data infrastructure stack (¶¶47-48, orchestrators from information received via API server can deploy specifications composed, including plurality of containers and applications).
However, Zhu does not explicitly teach at least a subset of the plurality of data infrastructure slices being accessed by a first device of a first entity and a second device of a second entity, the first device being remote from the second device, the first entity being different from the second entity; receiving, from the first device, receiving, from the second device, the data infrastructure stack capable of being executed in different third-party entity accounts of an on-demand cloud-computing platform; and the first data infrastructure stack capable of being executed in association with a first third-party entity account of a first on-demand cloud-computing platform; in the first third-party entity account of the first on-demand cloud-computing platform to process the data from the first external source; and in the second third-party entity account of the second on-demand cloud-computing platform to process the data from the second external source.
Gupta I from the same field of endeavor teaches at least a subset of the plurality of data infrastructure slices being accessed by a first device of a first entity and a second device of a second entity, the first device being remote from the second device, the first entity being different from the second entity; receiving, from the first device, receiving, from the second device (Fig. 1; ¶2, cloud-native applications for running inside cloud platforms can use microservice architecture making use of container technology; the orchestrator managing the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Zhu using Gupta I to employ containerized application technologies to already well-established infrastructure such as data centers already running computerized hardware so that such hardware can readily be used for implementation of new technologies for all the added benefit that the new technology, such as containerization of applications, can be taken advantage of.
However, the combined teachings do not explicitly teach of an on-demand cloud-computing platform; and the first data infrastructure stack capable of being executed in association with a first third-party entity account of a first on-demand cloud-computing platform; in the first third-party entity account of the first on-demand cloud-computing platform to process the data from the first external source; and in the second third-party entity account of the second on-demand cloud-computing platform to process the data from the second external source.
Gupta II from the same field of endeavor teaches of an on-demand cloud-computing platform; and the first data infrastructure stack capable of being executed in association with a first third-party entity account of a first on-demand cloud-computing platform; in the first third-party entity account of the first on-demand cloud-computing platform to process the data from the first external source; and in the second third-party entity account of the second on-demand cloud-computing platform to process the data from the second external source (Fig. 2C, ¶¶30-32, for example, containerized applications can be published to, for example, a public application repository and registry 270 for any user to access so that such containerized application can be run by other users; publishing such containers to, for example, Docker hub [¶68] would popularize the application contained within the container for running in, for example, Docker execution environment; also, plurality of containerized application executions 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Gupta II to use a centralized repository for containerized applications so that their access, generally from a centralized location publicly accessible from the Internet, can be retrieved easily by any system wishing to run containerized applications by directly downloading via the ubiquitous Internet.

Regarding claims 2 and 12, Zhu and Gupta I & II teach the limitations of claims 1 and 11 respectively. Zhu further teaches wherein at least a portion of the respective services comprise respective microservices (¶2).

Claims 3 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhu et al. (2019/0018671) in view of Gupta et al. (2019/0014023) (“Gupta I”), further in view of Gupta et al. (2020/0026587) (“Gupta II”), and further in view of Church et al. (2018/0359218).
Regarding claims 3 and 13, Zhu and Gupta I & II teach the limitations of claims 1 and 11 respectively. However, the combined teachings do not explicitly teach wherein each of the plurality of data infrastructure slices is capable of providing communication with one or more of the other data infrastructure slices of the plurality of data infrastructure slices.
Church from the same field of endeavor teaches wherein each of the plurality of data infrastructure slices is capable of providing communication with one or more of the other data infrastructure slices of the plurality of data infrastructure slices (¶5, container or containers implementing micro-services can freely communicate with other containers on the same network without restriction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Church to enable free flow .

Claims 8–10 and 18–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhu et al. (2019/0018671) in view of Gupta et al. (2019/0014023) (“Gupta I”), further in view of Gupta et al. (2020/0026587) (“Gupta II”), and further in view of Mohammad et al. (2017/0093651).
Regarding claims 8 and 18, Zhu and Gupta I & II teach the limitations of claims 1 and 11 respectively. However, the combined teachings do not explicitly teach wherein the first data infrastructure stack deployed in the first third-party entity account of the first on-demand cloud-computing platform is capable of: facilitating receipt of first data from a plurality of different external data source systems; transforming the first data to a schema of an internal datastore; and triggering execution of a third-party service on the transformed first data.
Mohammad from the same field of endeavor teaches wherein the first data infrastructure stack deployed in the first third-party entity account of the first on-demand cloud-computing platform is capable of: facilitating receipt of first data from a plurality of different external data source systems (¶29; ¶51; ¶¶87-89);
transforming the first data to a schema of an internal datastore (¶29; ¶67; ¶¶74-77); and
triggering execution of a third-party service on the transformed first data (¶¶80-84; ¶¶86-89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Mohammad to more effectively analyze microservices collecting data by translating data from one interface to another for subsequent analyses.


Mohammad further teaches facilitating receipt of second data from a plurality of different second external data source systems (¶29; ¶51; ¶¶87-89);
transforming the second data to a second schema of a second internal datastore (¶29, ¶67, ¶¶74-77); and
triggering execution of a second third-party service on the transformed second data (¶¶80-84; ¶¶86-89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Mohammad to more effectively analyze microservices collecting data by translating data from one interface to another for subsequent analyses.

Regarding claims 10 and 20, Zhu, Gupta I & II and Mohammad teach the limitations of claims 9 and 19 respectively. Mohammad further teaches wherein the data infrastructure stack is capable of supporting encryption of the first data and the transformed first data using first encryption keys managed by the first third-party entity account, and capable of supporting encryption of the second data and the transformed second data using second encryption keys managed by the second third-party entity account (¶4; ¶10, usage of encryption and encrypted data for security is disclosed).
.
Allowable subject matter
Claims 4–7 and 14–17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turner (2019/0087244) discloses hyperconverged system that can enact orchestration and management of particular microservices contained within plurality of different types of containers is disclosed; and
Chaganti et al. (2018/0241643) discloses further another type of converged infrastructure information handling system that uses plurality of container architectures to achieve similar purpose.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458